 Case 5:20-cv-05058-LLP Document 38 Filed 07/12/21 Page 1 of 2 PageID #: 412



                               UNITED STATES DISTRICT COURT
                                   DISTRICT OF SOUTH DAKOTA
                                             WESTERN DIVISION

  ^   ^         ^^^^^ ^ ^      ^   r|^ ^ rj*^^    ^^^5}c jjc ^^^   c|c   rj^^   jj* 5|C ^1*^   5|c   5|c rj^ ^1* jjc rj^ rj^ 5^ SfC   rj*^ ^




ROSEBUD SIOUX TRIBE,                                        CIV 20-5058
                                                  =K
and their members;
                                                  *
OGLALA SIOUX TRIBE,
and their members; and
                                                  Hs
FOUR DIRECTIONS,INC.,
                                                  *

                                                  *
                 Plaintiffs,
                                                  *

                                                  *
          vs.
                                                  *
                                                                         ORDER
STEVE BARNETT,in his official
capacity as Secretary of State for the State
of South Dakota and Chairperson of the
South Dakota State Board of Elections;
  LAURIE GILL, in her official capacity as
. Cabinet Secretary for the South Dakota
 Department of Social Services;                   *


MARCIA HULTMAN;in her official
capacity as Cabinet Secretary for the •           *


South Dakota Department of                        *


Labor and Regulation; and                         *


CRAIG PRICE,in his official capacity as           *


Cabinet Secretary for the South Dakota            *


Department of Public Safety,                      *

                                                  *

                                                  *
                 Defendants.
                                                  *




          Terry Pechota moves to allow nonresident attomey Samantha B. Kelty to participate in all
proceedings in the above case. The Court has reviewed the file and good cause appearing,

          mS ORDERED that Samantha B. Kelty:

          1.     Shall be admitted to participate in all proceedings of this case pursuant to the
                 Rules of Practice of the United States District Court of the District of South
                 Dakota;

          2.     Shall file a return and pay state sales tax pursuant to the laws of the State of
Case 5:20-cv-05058-LLP Document 38 Filed 07/12/21 Page 2 of 2 PageID #: 413




           South Dakota.


    Dated this V^'^day of July, 2021.
                                        BY THE COURT:




                                        ..awrence L. Piersol
ATTEST:                                 United States District Judge
MATTHEW THELEN,CLERK
